Case 4:17-cv-13292-LVP-EAS ECF No. 134 filed 04/30/20      PageID.3294      Page 1 of 23



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 AFT MICHIGAN,

       Plaintiff,                                                    Case No. 17-13292
                                         Honorable Linda V. Parker, District Court Judge
 v.                                                          Hon. Elizabeth A. Stafford

 PROJECT VERITAS, et al,
      Defendants.
            -I



 Mark H. Cousens (P12273)                   Paul M. Mersino
 Attorney for Plaintiff                     Butzel Long PC
 26261 Evergreen Rd Ste 130                 Attorney for Defendants
 Southfield, MI 48076                       150 W Jefferson Ave Ste 100
 (248) 355-2150                             Detroit, MI 48226-4452
 Cell: (248 )877-4698                       (313) 225-7015
 cousens@cousenslaw.com                     mersino@butzel.com
 P12273                                     P72179

 Stephen R. Klein                           Ann M. Sherman
 Attorney for Defendants                    Deputy Solicitor General
 Barr & Klein PLLC                          Attorney for Intervening Party
 1629 K St NW Ste 300                       State of Michigan
 Washington, DC 20006-1631                  Michigan Dept of Attorney General
  (202) 804-6676                            POB 30212
 steve@barrklein.com                        Lansing, Michigan 48909
 P74687                                     (517) 335-7628
                                            ShermanA@michigan.gov




                    PLAINTIFF’S MOTION TO COMPEL DISCOVERY
Case 4:17-cv-13292-LVP-EAS ECF No. 134 filed 04/30/20                  PageID.3295       Page 2 of 23



                             Plaintiff’s Motion to Compel Discovery


        Plaintiff moves to compel discovery regarding the identity of donors and related information.

 The reasons this motion should be granted are set forth in the annexed brief in support of this

 motion.


                                                                /s/ Mark H. Cousens
                                                                Attorney for the Plaintiff
                                                                26261 Evergreen Road, # 130
                                                                Southfield, Michigan 48076
                                                                (248) 255-2150
                                                                Cell: (248 )877-4698
                                                                cousens@cousenslaw.com

                                       Certificate of Service

        I hereby certify that on April 27, 2020, I electronically filed the foregoing paper with the
 Clerk of the Court using the ECF system which will send notification of such filing to the following:
 Paul M. Mersino, Ann Sherman and Stephen Klein.

                                                                /s/ Mark H. Cousens
                                                                Mark H. Cousens (P12273)
                                                                Attorney for Plaintiff
                                                                26261 Evergreen Rd Ste 130
                                                                Southfield, MI 48076
                                                                (248) 355-2150
                                                                Cell: (248 )877-4698
                                                                cousens@cousenslaw.com




                                                  1
Case 4:17-cv-13292-LVP-EAS ECF No. 134 filed 04/30/20      PageID.3296      Page 3 of 23



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 AFT MICHIGAN,

       Plaintiff,                                                    Case No. 17-13292
                                         Honorable Linda V. Parker, District Court Judge
 v.                                                          Hon. Elizabeth A. Stafford

 PROJECT VERITAS, et al,
      Defendants.
            -I



 Mark H. Cousens (P12273)                   Paul M. Mersino
 Attorney for Plaintiff                     Butzel Long PC
 26261 Evergreen Rd Ste 130                 Attorney for Defendants
 Southfield, MI 48076                       150 W Jefferson Ave Ste 100
 (248) 355-2150                             Detroit, MI 48226-4452
 cousens@cousenslaw.com                     (313) 225-7015
 P12273                                     mersino@butzel.com
                                            P72179

 Stephen R. Klein                           Ann M. Sherman
 Attorney for Defendants                    Deputy Solicitor General
 Barr & Klein PLLC                          Attorney for Intervening Party
 1629 K St NW Ste 300                       State of Michigan
 Washington, DC 20006-1631                  Michigan Dept of Attorney General
  (202) 804-6676                            POB 30212
 steve@barrklein.com                        Lansing, Michigan 48909
 P74687                                     (517) 335-7628
                                            ShermanA@michigan.gov



               BRIEF SUPPORTING MOTION TO COMPEL DISCOVERY




                                        2
Case 4:17-cv-13292-LVP-EAS ECF No. 134 filed 04/30/20                                                  PageID.3297               Page 4 of 23



                                                       TABLE OF CONTENTS



 Table of Authorities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

 Table of Most Appropriate Authority . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

 Introduction. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

 The Contested Materials . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

 The Documents . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

            1.         Forms 990 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

            2.         Communications with Donors About the Michigan Infiltration. . . . . . . . . . . . . . . 4

            3.         Deposition Questions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

 Argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

            A.         No Blanket Privilege. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

            B.         The Information Sought Is Relevant under Rule 26 . . . . . . . . . . . . . . . . . . . . . . . 12

            C.         No Adverse Impact . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

 Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15




                                                                         i
Case 4:17-cv-13292-LVP-EAS ECF No. 134 filed 04/30/20                                       PageID.3298            Page 5 of 23



                                             TABLE OF AUTHORITIES


 Federal Statutes and Regulations

 Federal Wiretap Act, 18 U.S.C. § 2511 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13


 Decisions by the United States Supreme Court

 Roberts v. U.S. Jaycees, 468 U.S. 609 (1984) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 10


 Decisions by the U. S. District Courts of Appeals

 Perry v. Schwarzenegger, 591 F.3d 1147 (9th Cir., 2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8-11


 Decisions by the U. S. District Courts

 Council on Am. Islamic Relations Action Network v. Gaubatz,
 31 F. Supp. 3d 237 (D.D.C. 2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

 Gamby v. First Nat’l Bank of Omaha,
 2009 WL 963116 (E.D. Mich. Apr. 8, 2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

 Ohio A. Philip Randolph Institute, et al. v. Householder, et al.,
 2019 WL 3288170 (S.D. Ohio, 2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

 Planned Parenthood Fed’n of Am., Inc.
 v. Ctr. for Med. Progress, 16-cv-00236 (N.D. CA, 2018). . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 10

 Tree of Life Christian Schools v. City of Upper Arlington,
 2012 WL 831918 (S.D.Ohio 2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11




                                                                 ii
Case 4:17-cv-13292-LVP-EAS ECF No. 134 filed 04/30/20             PageID.3299    Page 6 of 23



                       TABLE OF MOST APPROPRIATE AUTHORITY

  Perry v. Schwarzenegger, 591 F.3d 1147, 1159 (9th Cir., 2010)

 Planned Parenthood Fed’n of Am., Inc. v. Ctr. for Med. Progress, 16-cv-00236 (N.D. CA, 2018)




                                               iii
Case 4:17-cv-13292-LVP-EAS ECF No. 134 filed 04/30/20                   PageID.3300       Page 7 of 23



                                            Introduction


 1.

        The Court should compel the Defendants to cease inhibiting Plaintiff’s legitimate efforts to

 discover who supported the infiltration of AFT Michigan and the reasons they did so. The Defendant

 should be required to stop instructing witnesses to refuse to respond to questions seeking to identify

 the persons who participated in the agreement to infiltrate AFT Michigan and to learn their

 motivation in doing so. Further, Defendants should be required to provide Plaintiff with complete,

 unredacted, documents containing information about Defendant’s donors, which are critical to

 aspects of Plaintiff’s claims.

        Plaintiff has sought the names of persons who may have supported, encouraged or directed

 the infiltration of AFT Michigan. Defendants have repeatedly asserted a blanket refusal to answer

 such questions or provide complete documents which might contain the names of these individuals.

 Defendants have contended that there is a sweeping protection from disclosure of persons who may

 have provided economic support for this operation, asserting a privilege under the First Amendment

 to the United States Constitution. There is no such protection. After the appropriate balancing, the

 Court should conclude that Plaintiff is entitled to the information it seeks.

 2.

        This action relates to Defendant Jorge’s fraud, trespass, breach of duty of loyalty and covert

 wiretapping, audio and video recording of employees of AFT Michigan, the Michigan affiliate of

 the American Federation of Teachers, AFL-CIO. In the Spring of 2017, Defendant Jorge presented

 herself to AFT Michigan as a student at the University of Michigan whose name was “Marisa Perez.”



                                                   1
Case 4:17-cv-13292-LVP-EAS ECF No. 134 filed 04/30/20                   PageID.3301       Page 8 of 23



 She claimed to be interested in becoming a second-grade teacher, and she was interested in labor

 organizations that represented teachers. She said that she wanted to serve as a volunteer intern for

 AFT Michigan during the Summer of 2017. Every aspect of these representations was a knowing and

 deliberate lie. Jorge was none of the things she said: she was not a student, had no interest in

 becoming a teacher and wanted to harm, not help, labor organizations representing educators. To the

 contrary, she was an employee of Defendant Project Veritas who was assigned to infiltrate the

 Federation, covertly record private conversations and steal confidential documents.

        Relying on her falsehoods, AFT Michigan engaged Jorge as an intern for the Summer of

 2017. She was entrusted with access to certain information and given various assignments. While

 so engaged and without permission she rummaged through file cabinets maintained in private offices

 and without authorization photographed a myriad of confidential documents, covertly recorded

 conversations with AFT Michigan staff, and accessed electronic files maintained on personal

 computers assigned to AFT Michigan staff. Jorge has acknowledged, as she must, that, while

 engaged at AFT Michigan she was always functioning as an employee of Project Veritas and

 pursuing its goals and not those of AFT Michigan.

        Jorge and Project Veritas conspired to place her at AFT Michigan and engage in her unlawful

 behavior. However, Defendants have sought to prevent Plaintiff from learning whether there were

 others involved in the conspiracy and from understanding the goals and motives behind Defendants’

 operation. Plaintiff has sought to determine whether any donor to Project Veritas (the entity operates

 primarily on donations) initiated, encouraged, or supported Project Veritas to infiltrate AFT

 Michigan. Plaintiff is entitled to learn why AFT Michigan was selected for the infiltration, who was

 involved in that decision, who was involved in funding the operation, who Project Veritas targeted


                                                   2
Case 4:17-cv-13292-LVP-EAS ECF No. 134 filed 04/30/20                   PageID.3302        Page 9 of 23



 for fundraising based on the operation, and the purposes of each of these entities. The Federation has

 been stymied in its efforts to learn the truth.

         The Court should direct Defendants to cease their persistent refusal to respond to Plaintiff’s

 legitimate queries.


                                       The Contested Materials


         Defendants’ refusal to respond to questions about its donors is found in two forms. Defendant

 has redacted any documents which contain information about Defendant’s donors and has refused

 to disclose certain documents that contain such information. And Defendants’ witnesses have been

 instructed to refuse to respond to deposition questions about Defendant’s donors, based upon a

 purported First Amendment Privilege.


                                            The Documents


 1.      Forms 990

         As a non profit entity, Defendant Project Veritas is required to file a form 990 (Return of

 Organization Exempt From Income Tax) with the Internal Revenue Service. The form requires the

 filer to list the names of individuals making donations. In response to Plaintiff’s requests, Defendant

 Project Veritas provided filed forms for tax years 2015, 2016 and 2017. However, Defendant

 completely redacted the name and address of each donor. Exhibit 1 (2017).

         Defendant Project Veritas submitted an objection to Plaintiff’s request for production of its

 form 990s stating:




                                                   3
Case 4:17-cv-13292-LVP-EAS ECF No. 134 filed 04/30/20                     PageID.3303        Page 10 of 23



          Project Veritas objects to this request because it seeks information that is not relevant
          to any party’s claims or defenses, is not reasonably calculated to lead to the discovery
          of relevant evidence, is not in proportion to the needs of the case, is intended to
          harass, and calls for privileged, confidential information. Subject to the foregoing
          objections, Project Veritas will produce all copies of IRS Forms 990 filed for the
          years 2015 through 2017, redacting all names of donors listed on Schedule B.

          However, as explained below, the identities of donors are highly relevant to Plaintiff’s claims

  and Defendant may not withhold this information based on any privilege. The Court should require

  Defendant Project Veritas to provide Plaintiff with unredacted copies of its filed forms 990 for tax

  years 2015, 2016 and 2017.

  2.      Communications with Donors About the Michigan Infiltration

  (a)

          On September 6, 2017, Project Veritas CEO James O’Keefe sent three emails to unnamed

  donors bragging about its unlawful infiltration of AFT Michigan. Document PV005795, 5796, 5797

  stated, in pertinent part:

          I just came out of a meeting with my undercover journalist after she spent months
          inside AFT in MI.

          “This story is really explosive and I think we’re going to get a lot more over the
          coming months. It’s explicit and powerful. We even have documents to back
          everything up

          “I really need to give you an update on the phone, let me know when we can talk.
          Sooner the better. ***-***-****

          James O’Keefe

  Exhibit 2.

          Defendant Project Veritas has redacted the names of the recipients of these emails. Yet the

  recipients of these emails are likely the persons who directly supported the AFT Michigan



                                                     4
Case 4:17-cv-13292-LVP-EAS ECF No. 134 filed 04/30/20                    PageID.3304        Page 11 of 23



  infiltration. Project Veritas sought to raise money to support its unlawful actions but Project Veritas

  has refused to permit Plaintiff to learn who might have initiated, supported, encouraged, or profited

  from Defendants’ infiltration of AFT Michigan.

  (b)

         The infiltration of AFT Michigan was discovered in late September, 2017 and this action was

  initiated in state court on September 28, 2017. Within two days, Defendant Project Veritas began

  contacting donors regarding the litigation. On September 29, 2017, likely the day following service

  of the complaint on Project Veritas, James O’Keefe and Austin Wright, a Project Veritas fundraiser,

  exchanged the following email (PV005810):

  At 6:13 p.m. Mr. Wright wrote to Mr. O’Keefe regarding this suit:

         Hmm.. really hope this doesn’t hurt us with the needed funding. I’ve called (redacted)
         twice and (redacted) and JO should ping (redacted)”

  12 minutes later Mr. O’Keefe responded:

         I think we can use it to our advantage since Randi Also... the only current actual
         donor who has actually given money on this (redacted), actually looks to our
         leadership on the matter. He has already renewed for next year.

         Is (sic) we get get the rapist on video confirming that he did what the rest of the investigation
         shows. And then, its a cover - up by Randi.

         This is now a national story.

         But yes, you should continue to ping (redacted) and (redacted) and I will ping
         (redacted).”

  And at 6:50 p.m. Mr. O’Keefe wrote to Mr. Wright (PV005814)

         R (sic) talking to (redacted)

         “We think it’ll be fine. Just more evidence that we are trying to bleed us dry. We will
         turn lemons into lemonade.


                                                    5
Case 4:17-cv-13292-LVP-EAS ECF No. 134 filed 04/30/20                      PageID.3305        Page 12 of 23




          Continue to harass (redacted) (sic)

  Exhibit 3

          It is clear that Project Veritas communicated with donors to raise money based on their

  infiltration of AFT Michigan. And it is clear that Project Veritas contacted those individuals

  regarding this litigation. Plaintiff is entitled to know who the donors are, the interests they represent,

  and the role the donors played in planning the infiltration of AFT Michigan. Project Veritas has

  withheld this information by redacting the names of persons who were contacted regarding the

  infiltration.

  3.      Deposition Questions

          Defendants’ counsel cut off inquiry into any questions pertaining to the identity of donors

  or whether any donor supported the AFT Michigan infiltration:

          Page 65-66:

          MR. MERSINO: And I am going to direct as to any questions you ask as to specific
          individuals, whether the one you just stated or moving forward, we will object to any
          questions that have anything to do with donors or identity of donations.

          The directive, which was repeated frequently, prevented Plaintiff from learning just who was

  involved in the infiltration of AFT Michigan and why the infiltration occurred.

          The result of the refusals to answer these inquiries is that Plaintiff has not been able to learn

  who supported the infiltration and who was a direct participant in the effort to damage the

  Federation. Yet it is clear that there were donors who were directly involved in the Michigan

  infiltration including one who “...actually gave money on this...”




                                                      6
Case 4:17-cv-13292-LVP-EAS ECF No. 134 filed 04/30/20                    PageID.3306       Page 13 of 23



         AFT Michigan was not targeted by Project Veritas arbitrarily. Project Veritas had adopted

  a plan which it titled “Unionizing Charter Schools Plan.” The objective of the plan, according to

  James O’Keefe was:

         I’d like to get a union official on tape explaining how black people need to stay in the
         poor, failing schools - they “can not allow” them to choose a better position
         elsewhere, because that would hurt the union status quo.

         To do that, you will likely have to refine/redevelop the plan to the point you can “get
         in” with union officials at a medium to high level.

  Exhibit 5.

         Project Veritas did not hear any person from AFT Michigan make such a statement.

  However, the email indicates Defendant’s purpose in sending its agent to make misrepresentations

  in order to gain access to AFT Michigan’s personnel and files. Its interest in AFT Michigan was not

  to report news; it was to harm AFT Michigan.

         The key questions in this litigation include why Project Veritas targeted AFT Michigan and

  who supported or encouraged the infiltration and the reasons they did so. Who funded the operation

  before, during, and after demonstrates their purposes and goes directly to the civil conspiracy, fraud,

  trespass and breach of duty of loyalty claims. The Court should direct Project Veritas to cease its

  refusal to produce information which is essential to the prosecution of this action.


                                               Argument


         Applying the appropriate balance here, the Court should conclude that Plaintiff’s legitimate

  need to obtain information necessary to its case overcomes the limited privilege that Defendants have




                                                    7
Case 4:17-cv-13292-LVP-EAS ECF No. 134 filed 04/30/20                    PageID.3307       Page 14 of 23



  asserted. The burden on the associational privileges at issue is small and the need for the information

  is substantial.

  A.      No Blanket Privilege

  1.

          Contrary to Defendants’ repeated assertions, there is no blanket prohibition on disclosure of

  associational activity. While there is some protection against certain kinds of disclosure which would

  infringe on associational rights, this protection is subject to a balance. As the Supreme Court

  explained in Roberts v. U.S. Jaycees, “[t]he right to associate for expressive purposes is not,

  however, absolute. Infringements on that right may be justified by regulations adopted to serve

  compelling state interests, unrelated to the suppression of ideas, that cannot be achieved through

  means significantly less restrictive of associational freedoms.” 468 U.S. 609, 623 (1984).

  2.

          This specific balance was examined by the 9th Circuit Court of Appeals in Perry v.

  Schwarzenegger, 591 F.3d 1147, 1159 (9th Cir. 2010). There, litigants challenged the validity of an

  amendment to the California Constitution limiting marriage to a man and a woman. They sought to

  obtain certain internal campaign communications and documents relating to campaign strategy and

  advertising prepared and produced by the organization which had advocated for adoption of the

  amendment. The organization refused to provide the information and claimed that doing so would

  burden the First Amendment associational rights of the organization and its supporters.

          The Court acknowledged that there was some protection afforded against disclosure but

  explained that the discussion did not end there. The Court noted that a balance must be struck

  between the asserted privilege and the need for the material that is sought The Court explained that


                                                    8
Case 4:17-cv-13292-LVP-EAS ECF No. 134 filed 04/30/20                    PageID.3308        Page 15 of 23



  a claim of First Amendment privilege was subject to a two-part framework in which the party

  asserting the privilege

         must demonstrate ... a ‘prima facie showing of arguable first amendment
         infringement.’” (citation omitted) “This prima facie showing requires appellants to
         demonstrate that enforcement of the [discovery requests] will result in (1)
         harassment, membership withdrawal, or discouragement of new members, or (2)
         other consequences which objectively suggest an impact on, or ‘chilling’ of, the
         members’ associational rights.” Id. at 350.

         If the party can make the necessary showing, the evidentiary burden shifts ... [to]
         demonstrate that the information sought through the [discovery] is rationally related
         to a compelling governmental interest ... [and] the ‘least restrictive means’ of
         obtaining the desired information.” Id.; see also Dole v. Serv. Employees Union,
         AFL-CIO, Local 280, 950 F.2d 1456, 1459-61(9th Cir.1991) (same).

  Perry v. Schwarzenegger, 591 F.3d 1147, 1160-61 (9th Cir. 2010)

         Perry recognizes that a balancing is appropriate in which the need for disclosure is weighed

  against the impact on the right of association. But the case rejects the notion that there is a complete

  bar to inquiry about donors.

  3.

         The task of balancing was considered by Magistrate Ryu in Planned Parenthood Fed’n of

  Am., Inc. v. Ctr. for Med. Progress, 16-cv-00236 (N.D. CA, 2018). There, Defendant used an

  elaborate scheme to infiltrate meetings and conferences presented by Planned Parenthood for the

  purpose of causing the organization political and economic harm. Plaintiff ultimately secured a jury

  verdict in excess of $2,000,000 against the Defendant. There Plaintiffs sought a variety of

  information including communications with donors. Defendants refused to provide the data claiming

  that communications with donors are protected by the First Amendment privilege, and

  communications regarding publication of the videos are protected by a journalist’s privilege.



                                                     9
Case 4:17-cv-13292-LVP-EAS ECF No. 134 filed 04/30/20                    PageID.3309       Page 16 of 23



         The Court first considered the application of F.R.C.P. 26 and whether the information sought

  was relevant to the pending claims. Magistrate Judge Ryu held that the information was indeed

  relevant.

         First, the Magistrate Judge rejected the notion that Rule 26 should be narrowly construed

  noting the scope of discovery permitted by the Federal Rules is broad. The Judge explained that Rule

  26(b)(1) authorizes parties “obtain discovery regarding any nonprivileged matter that is relevant to

  any party’s claim or defense and proportional to the needs of the case.” Further, under Federal Rule

  of Evidence 401, “[t]he test for relevance is not overly exacting: evidence is relevant if it has ‘any

  tendency to make . . . more or less probable . .. [a] fact [that] is of consequence in determining the

  action.’” Planned Parenthood, Id. at n 7.

         Second, the Court noted that the information sought could produce information helpful to

  Plaintiffs’ RICO claim, which alleged a conspiracy on facts similar to those in this case. Specifically

  the Judge found that communications between the defendants and donors “may show how

  Defendants planned and intended to carry out the alleged enterprise,” which involved the

  investigation of Planned Parenthood and release of videos. The Judge explained that the

  communications “are therefore relevant to establishing the purpose and existence of the alleged

  enterprise, the relationships among those associated with the enterprise, and the relatedness of the

  predicate acts, as well as any agreement to violate RICO.”

         The Judge explained that “[s]uch communications are also relevant to identifying the

  individual defendants’ roles in the alleged enterprise and each defendant’s awareness of the nature

  and scope of the enterprise” and that [t]hey may also identify potential co-conspirators and possible

  additional defendants.


                                                    10
Case 4:17-cv-13292-LVP-EAS ECF No. 134 filed 04/30/20                    PageID.3310       Page 17 of 23



          Third, the Court examined the claimed “First Amendment Privilege.” Acknowledging

  Roberts v. U.S. Jaycees, 468 U.S. 609, 622 (1984), the Court turned to Perry v. Schwarzenegger, 591

  F.3d 1147, 1160-61 (9th Cir. 2010) for guidance. The Court noted that a balance is required but that

  a blanket refusal to produce relevant documents is impermissible, citing Perry at 1161: “‘[T]he

  second step of the analysis is meant to make discovery that impacts First Amendment associational

  rights available only after careful consideration of the need for such discovery, but not necessarily

  to preclude it.”

          Noting the receipt of several affidavits from donors expressing fear of retaliation for support

  of the Defendants and its activities, the Court concluded that the defendant had “...established a

  prima facie case of arguable First Amendment infringement...” Having found that the defendants

  had established a prima facie case, the Judge then balanced it with the plaintiff’s showing.

          The Court concluded that the information the plaintiffs sought was “highly relevant to the

  existence and purpose of the alleged conspiracy.” The information sought would disclose the extent

  of coordination between Defendants and their supporters and the extent of the discussion between

  Defendants’ leadership and donors. Hence, the requests were reasonable and Defendants’ objections

  were rejected.

  4.

          The reasoning of Perry together with its balancing test have been considered, with approval,

  by courts in this Circuit. See Ohio A. Philip Randolph Institute, et Al. v. Householder, et al., 2019

  WL 3288170 (S.D. Ohio, 2019) (Vacated as moot, Ohio A. Philip Randolph Institute v. Obhof, 2020

  WL 571307 (6th Cir., 2020) (applying Perry balancing).




                                                    11
Case 4:17-cv-13292-LVP-EAS ECF No. 134 filed 04/30/20                  PageID.3311       Page 18 of 23



         In Tree of Life Christian Schools v. City of Upper Arlington, 2012 WL 831918 (S.D.Ohio

  2012) the Court noted that where a discovery request could infringe on a party’s associational rights

  that a First Amendment privilege is not absolute and that “courts typically balance the interest in

  disclosure and the burden imposed on the association.” Tree of Life Christian Schools v. City of

  Upper Arlington, 2012 WL 831918, at *2 (S.D.Ohio 2012). Applying this standard here, the Court

  should conclude that Defendant cannot shield the information sought from disclosure.

  B.     The Information Sought Is Relevant under Rule 26

  1.

         Rule 26 authorizes “a broad scope of discovery, provided the material sought has some

  probative value in proving or disproving a claim or defense.” Gamby v. First Nat’l Bank of Omaha,

  2009 WL 963116 (E.D. Mich. Apr. 8, 2009) (citing Fed. R. Civ. P. 26(b)(1)). Parties are permitted

  under Federal Rule of Civil Procedure 37 to move for an order compelling disclosure or discovery.

  And information need not be admissible to be discoverable. F.R.C.P. 26(b)(1).

  2.

         From the onset of this litigation Plaintiff has sought to learn who conceived, supported and

  executed the infiltration of AFT Michigan and why the infiltration was ordered. AFT Michigan was

  not selected randomly or without a reason. The evidence indicates that the infiltration was a joint

  decision between Project Veritas and those that support it.

         Plaintiff has alleged a civil conspiracy and there is evidence to support the claim. But

  Defendants have refused to permit inquiry about those who are believed to have supported and

  encouraged the infiltration of AFT Michigan. Plaintiff is entitled to expose the reason that this

  operation was conducted and who it was involved with it.


                                                   12
Case 4:17-cv-13292-LVP-EAS ECF No. 134 filed 04/30/20                    PageID.3312       Page 19 of 23



         Plaintiff is not merely curious. Its suspicion is reinforced by document PV005810. This was

  written shortly after this suit was filed. Mr. O’Keefe claims that he can use it (i.e. this litigation)

  “....to our advantage.” Then Mr. O’Keefe refers to a donor who “...has actually given money on

  this...” The name of the individual is redacted. But the email refers to someone who made a donation

  to Project Veritas specifically to support the AFT Michigan operation. Plaintiff is entitled to learn

  the identity of this donor and why he or she wanted AFT Michigan targeted.

         So too, is Plaintiff entitled to know who supports Project Veritas generally. On its form 990,

  Project Veritas has redacted the name of every person whose donations (including a donation in

  excess of $1,500,000) are listed on the return. In short, Defendant Project Veritas has prevented

  Plaintiff from learning just who authorized, encouraged, supported or directed the AFT Michigan

  infiltration. These individuals may well have been part of a larger conspiracy to harm Plaintiff. And

  their motives are highly important to understand why the infiltration occurred.

         Plaintiff is entitled to know who conceived, planned, supported and participated in the plan

  to infiltrate AFT Michigan. Defendants have stonewalled these inquiries. But the queries are fully

  relevant under Rule 26.

  3.

  (a)    The Plaintiff’s questions are intended to determine the motives of Defendants and their

  supporters in planning and implementing the infiltration of AFT Michigan. The motive of a donor

  was found “highly relevant to the existence and purpose of the alleged conspiracy.” Planned

  Parenthood, id., at *12. And motive of the Defendant is important to Plaintiff’s claim under the

  Federal Wiretap Act, 18 U.S.C. § 2511, et seq. The Act states, in pertinent part:

         “(d) It shall not be unlawful under this chapter for a person not acting under color of


                                                    13
Case 4:17-cv-13292-LVP-EAS ECF No. 134 filed 04/30/20                    PageID.3313        Page 20 of 23




          law to intercept a wire, oral, or electronic communication where such person is a
          party to the communication or where one of the parties to the communication has
          given prior consent to such interception unless such communication is intercepted for
          the purpose of committing any criminal or tortious act in violation of the Constitution
          or laws of the United States or of any State.”

  18 U.S.C. § 2511(2)(d)

  Consequently, the Federal Wiretap Act prohibits eavesdropping if a defendant’s “primary

  motivation” or a “determinative factor in the actor’s motivation in intercepting the conversation was

  to commit a criminal or tortious act.” See Council on Am. Islamic Relations Action Network v.

  Gaubatz, 31 F. Supp. 3d 237, 256-57 (D.D.C. 2014). Plaintiff is entitled to know how and why this

  infiltration occurred. Motivation is a key fact issue and Plaintiff will want to present the reasons why

  AFT Michigan was targeted. Defendants’ motives are critical to understanding their reason for

  eavesdropping. Defendant Jorge violated this statute by covertly recording private conversations with

  others and conversations to which she was not a party. Her purpose in doing so is relevant to

  Plaintiff’s claim.

  (b)     Defendants’ purposes in infiltrating AFT Michigan are also relevant in determining

  Defendant Jorge’s motives and is directly relevant to her breach of duty of loyalty. Jorge engaged

  in the infiltration to carry out the objectives of her employer, Project Veritas. AFT Michigan is

  entitled to know who these other individuals were and what their purposes were. For example, if

  donors that have exhibited animus or taken action to hurt AFT Michigan or other teacher unions

  were part of the conspiracy, it supports AFT Michigan’s claim that Jorge obtained a position within

  AFT Michigan to harm it.

  C.      No Adverse Impact



                                                    14
Case 4:17-cv-13292-LVP-EAS ECF No. 134 filed 04/30/20                  PageID.3314       Page 21 of 23




         Plaintiff’s need to present its case should be seen as overcoming the minimal intrusion into

  the associational rights of donors. Defendant Project Veritas engaged in the activity alleged in this

  lawsuit with the support of donors, with a range of participation in the operation. In this

  circumstance, a donor takes the risk that their contribution may well become relevant in litigation

  or other enforcement proceedings relating to the conduct they are financing. Moreover, to date,

  Defendant has not offered any information which suggests that any donor will be harmed or that the

  protective order in place is inadequate to protect them. Rather, Defendant has simply asserted an

  inapplicable blanket privilege. Simply put, Defendants is to demonstrate that disclosure of the

  information Plaintiff seeks will adversely impact any donor or that any harm would outweigh

  Plaintiff’s interest in obtaining the information.


                                               Conclusion


         The Court should direct the Defendants to provide Plaintiff with complete, unredacted, IRS

  forms 990 for calendar year 2015, 2016, 2017; should require Defendants to provide complete,

  unredacted, copies of other documents sought and to provide other requested information about the

  identity of their donors. Defendants should be directed to respond to the questions put to their

  witnesses regarding donors even if it becomes necessary to resume concluded depositions to do so.

         Defendants have tried to hide their motivation and purpose in infiltrating AFT Michigan. But

  motive is an essential part of Plaintiff’s claims. Defendants have tried to hide the persons who

  participated in the conspiracy to infiltrate AFT Michigan. Yet the conspiracy is at the core of this

  litigation. Defendants have tried to wrap themselves in the First Amendment to shield their unlawful



                                                       15
Case 4:17-cv-13292-LVP-EAS ECF No. 134 filed 04/30/20              PageID.3315   Page 22 of 23




  and tortious conduct. Yet the First Amendment does not allow them to do so.




                                                16
Case 4:17-cv-13292-LVP-EAS ECF No. 134 filed 04/30/20                    PageID.3316       Page 23 of 23




         Given the Plaintiff’s legitimate need for the information sought, Defendants should not be

  permitted to continue to refuse to produce information necessary to presentation of Plaintiff’s claims.


                                                                  /s/ Mark H. Cousens
                                                                  Mark H. Cousens (P12273)
                                                                  Attorney for Plaintiff
                                                                  26261 Evergreen Rd Ste 130
                                                                  Southfield, MI 48076
                                                                  (248) 355-2150
                                                                  cousens@cousenslaw.com


                                         Certificate of Service

         I hereby certify that on April 29, 2020, I electronically filed the foregoing paper with the
  Clerk of the Court using the ECF system which will send notification of such filing to the following:
  Paul M. Mersino, Ann Sherman and Stephen Klein.

                                                                  /s/ Mark H. Cousens
                                                                  Mark H. Cousens (P12273)
                                                                  Attorney for Plaintiff
                                                                  26261 Evergreen Rd Ste 130
                                                                  Southfield, MI 48076
                                                                  (248) 355-2150
                                                                  cousens@cousenslaw.com




                                                    17
